Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–14, 18, 21–22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Baton (US PGPub 20170219119 A1) in view of Yonnet (USPN 5931177).
Regarding Claim 1, Barton discloses a telemetry system comprising one or more sensors (104/106) configured to output parameters relating to an orientation and a rotational movement of the body (Para. 73); a location-positioning module configured to receive data from global positioning satellites (Para. 86); a communications module (112) for transmitting data to a remote server; and a controller (100) configured to determine an orientation of the key between a substantially horizontal position and a substantially vertical position (Para. 74, where a three-axis accelerometer can be used to determine the orientation of the handle), a number of rotations of the key (48) with respect to its longitudinal axis when the key portion is coupled to the fluid control valve (Para. 80, where the system determines the rotation of the valve) and geographical coordinates relating to a location of the key from the output parameters and the satellite data (Para. 86), wherein the controller is configured such that the telemetry system is set to a low-power state when the body is oriented in a substantially horizontal position (Para. 74), and set to an operating state, in which the telemetry system modules and the controller are configured to record the number of rotations of the key (Para. 86), but does not disclose a body having a key portion configured for operating a correspondingly keyed part of the fluid control valve.
Yonnet teaches a valve key comprising: a body (20) having a key portion (22) configured for operating a correspondingly keyed part (18) of the fluid control valve (10). 
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify the handle of Barton with a key and body as disclosed by Yonnet for the purpose of providing additional information to an end user to determine that valve status, in the manner desired by Yonnet.
Per the Barton–Yonnet combination, Barton’s handle is located in place of Yonnet’s handle.  The inclusion of Barton’s handle replaces Yonnet’s element 36.
The Barton–Yonnet combination teaches a body having a key portion (Yonnet 32) configured for operating a correspondingly keyed part (Yonnet 30) of the fluid control valve (Yonnet 10); a telemetry system (Barton 10) operatively coupled to the body (Yonnet 20) and a controller (Barton 100) configured to determine an orientation of the key between a substantially horizontal position and a substantially vertical position (Barton  Para. 74). 
Regarding Claim 2, the Barton–Yonnet combination teaches the telemetry system is configured to be a standalone module that is removable from the body (Barton Fig. 3, where the handle is removable).  
Regarding Claim 3, the Barton–Yonnet combination teaches a detachable handle bar (Barton 22) configured to be slideably receivable in a corresponding cavity (Yonnet Fig. 1, where the cavity is where handle 26 is connected) located at an end opposing an end associated with the key portion of the body (Yonnet Fig. 1).  
Regarding Claim 4, the Barton–Yonnet combination teaches the cavity is provided with a sensor configured to output parameters relating to a presence of the handle bar relative to the cavity (Barton Para. 72), and wherein the controller is configured to determine the presence of the handle bar in the cavity from the output parameters of said sensor and set the telemetry system to the operating state when the handle bar is received within the cavity (Barton Para. 72).  
Regarding Claim 5, the Barton–Yonnet combination teaches the telemetry system further comprises a storage module (Barton Para. 71) for retaining data relating to the number of rotations of the key with respect to its longitudinal axis and the geographical coordinates of the key.  
Regarding Claim 6, the Barton–Yonnet combination teaches the controller is configured to operate the communications module to send data relating to the number of rotations of the key with respect to its longitudinal axis and the geographical coordinates of the key to a remote server (Barton Paras. 85 and 86).  
Regarding Claim 7, the Barton–Yonnet combination teaches the controller is configured to operate the communications module to send said data relating to the number of rotations of the key with respect to its longitudinal axis and the geographical coordinates of the key when the body is oriented in a substantially horizontal position and the communications module is placed in a low- powered mode once data transmission to the remote server is complete (Barton Paras. 70, 85 and 86).  
Regarding Claim 8, the Barton–Yonnet combination teaches the controller is configured to output said data to a local computing device (Barton Para. 43).  
Regarding Claim 9, the Barton–Yonnet combination teaches the controller is configured to start determining the number of rotations of the key with respect to its longitudinal axis when the controller receives instructions from a remote server (Barton Para. 75).  
Regarding Claim 10, the Barton–Yonnet combination teaches the controller is configured to start determining the number of rotations of the key with respect to its longitudinal axis when the controller receives instructions from a local computing device (Barton Para. 75).  
Regarding Claim 11, the Barton–Yonnet combination teaches the controller is configured to start determining the number of rotations of the key with respect to its longitudinal axis when a sensor detects that the key portion is engaged with a receiving portion of a fluid control valve (Barton Para. 75).  
Regarding Claim 12, the Barton–Yonnet combination teaches the controller is configured to retrieve a previously recorded status of a fluid control valve from a remote server based on comparing the geographical coordinates relating to the location of the key with a database of geographical coordinates of fluid control valves within a network (Barton Paras. 85 and 86).  
Regarding Claim 13, the Barton–Yonnet combination teaches the controller is configured to retrieve a previously recorded status of a fluid control valve from a local computing device based on the geographical coordinates relating to the location of the key (Barton Paras. 85 and 86).  
Regarding Claim 14, the Barton–Yonnet combination teaches the sensor (Barton 106) configured to output parameters relating to the rotational movement of the body is also placed in a low-powered mode when the telemetry system is set to a suspended state (Barton Paras. 73 and 74).  
Regarding Claim 18, the Barton–Yonnet combination teaches the location-positioning module is configured to receive data from multiple global positioning satellite constellations (Barton Para. 75, where the GPS will use whichever satellite is available at that time).  
Regarding Claim 21, the Barton–Yonnet combination teaches the telemetry system is embedded in the body of the valve key (Yonnet Col. 4, Lines 29–41).  
Regarding Claim 22, the Barton–Yonnet combination teaches the telemetry system is further provided with a display unit configured for displaying information relating to any one of the following non-limiting outputs: (1) name and status of a fluid control valve, (2) geographical location of the key, (3) a number of rotations of the key with respect to its longitudinal axis when the key portion is coupled to the fluid control valve, and (4) connection status with respect to a local computing device or a remote server (Barton Para. 76).  
Regarding Claim 24, the Barton–Yonnet combination teaches system for managing the status of a fluid control valve which is configurable between open and closed states (Barton Para. 76), comprising a valve key according claim 1 and a remote server configured to receive information from the telemetry system of the valve key relating to a geographical location of the key and a number of rotations of the key with respect to its longitudinal axis when the key portion is coupled to the fluid control valve (Barton Para. 86), and storing said information in a database against a record for said fluid control valve which is retrievable by the valve key when positioned in proximity to the fluid control valve (Barton Paras. 85 and 86).
Claim(s) 16–17 are rejected under 35 U.S.C. 103 as being unpatentable over Barton (US PGPub 20170219119 A1) in view of Yonnet (USPN 5931177), further view of Kodaypak (US PGPub 20170347283 A1).
Regarding Claim 16, the Barton–Yonnet combination does not teach the communications module comprises a Narrowband Low Power Wide Area Network (NBIoT) cellular telecommunications radio.  
Kodaypak teaches the communications module comprises a Narrowband Low Power Wide Area Network (NBIoT) cellular telecommunications radio in order to enhance a mobile device connectivity and “efficiently transport the resulting digitized data via a suitable core transport networking gear.” Para. 24.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the communications module of the Barton–Yonnet combination with a (NBIoT) cellular telecommunications radio as taught by Kodaypak in order to enhance a mobile device connectivity and “efficiently transport the resulting digitized data via a suitable core transport networking gear.”
Regarding Claim 17, the Barton–Yonnet combination does not teach the communications module is configured to operate over a Lightweight Machine-to- Machine (LWM2M) protocol.  
Kodaypak teaches the communications module is configured to operate over a Lightweight Machine-to- Machine (LWM2M) protocol enhance a mobile device connectivity and “efficiently transport the resulting digitized data via a suitable core transport networking gear.” Para. 24.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the communications module of the Barton–Yonnet combination with a LWM2M protocol as taught by Kodaypak in order to enhance a mobile device connectivity and “efficiently transport the resulting digitized data via a suitable core transport networking gear.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scott et al. (USPG Pub 20120031499 A1) discloses controlling a shut-off valve utilizing wireless control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753